Name: Commission Regulation (EEC) No 3718/90 of 19 December 1990 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries
 Type: Regulation
 Subject Matter: economic geography;  EU finance;  foodstuff;  agricultural activity;  tariff policy;  Africa
 Date Published: nan

 21 . 12. 90 Official Journal of the European Communities No L 358/51 COMMISSION REGULATION (EEC) No 3718/90 of 19 December 1990 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Articles 14 (3) and 15 (4) thereof, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1707/90 (4) provides for import licenses to be issued to any operator making application in line with the provisions of Commission Regulation (EEC) No 2405/89 of 1 August 1989 laying down special detailed rules for the applica ­ tion of the system of import licences and advance fixing certificates for products processed from fruit and vegeta ­ bles (*), as amended by Regulation (EEC) No 619/90 (*), and with the specific provisions of Regulation (EEC) No 1707/90 ; Article 1 Article 5 of Regulation (EEC) No 1707/90 is hereby replaced by : 'Article 5 1 . The provisions of Regulation (EEC) No 2405/89 shall be applicable subject to the specific provisions of this Regulation. 2. Article 2 ( 1 ) of Regulation (EEC) No 2405/89 notwithstanding, import licences for the products referred to in Article 1 shall not be valid after 31 December of the year in which they are issued. 3. Article 5 (2) of Regulation (EEC) No 2405/89 shall not be applicable. 4. The overall quantity mentioned in Article 1 shall be allocated as follows : (a) 29 550 tonnes to holders of import licences for the product under Regulation (EEC) No 1796/81 during the previous three calendar years ; (b) 5 200 tonnes to importers who do not meet the requirement stated at (a). However, should the quantity indicated at (a) or (b) not be applied for or be applied for only in part, the balance available shall be allocated to applications made by the other group of importers. Allocation shall be made by 31 October in the current year. 5. (a) An importer covered by paragraph 4 (a) may not during any six-month period apply for more than 60 % of the average annual quantity of products covered by import licences issued to him for the previous three calendar years. (b) An operator covered by paragraph 4 (b) may not apply in any six-month period for more than 10 % of the available quantity indicated thereunder. 6. Member States shall notify the Commission of the quantities applied for in line with Article 1 3 (3) of Regulation (EEC) No 2405/89, giving separate figures for those covered by (a) and (b) in paragraph 4. Whereas experience during the second six months of 1990 has shown that these provisions do not suffice to prevent applications for licences for quantities very much greater than importers' true requirements ; whereas this affects the proper working of the system ; whereas addi ­ tional provisions pertaining to the issuing of import licences must be introduced to ensure that proper use is made of the total quantity available ; whereas the bulk of that quantity should be reserved for previous importers on the basis of quantities imported during the last three years ; whereas this provision will, however, ensure that new importers have access to the overall quantity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, (  ) OJ No L 49, 27. 2. 1986, p . 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 1 . (3) OJ No L 183, 4. 7. 1981 , p . 1 . (&lt;) OJ No L 158 , 23 . 6. 1990, p. 34. 0 OJ No L 227, 4. 8 . 1989, p . 34. ( «) OJ No L 67, 15. 3 . 1990, p. 31 . No L 358/52 Official Journal of the European Communities 21 . 12. 90 lodged provided that no special measures are taken in the meantime.' 7. If the quantities for which licences are applied for exceed for a supplier country the supplies available the Commission shall inform the Member States and allocate the excess quantities out of the reserve mentioned in Article 3 (2). 8 . If the quantities applied for exceed the total available, the Commission shall set a flat-rate percen ­ tage reduction. 9 . Import licences shall be issued on the fifth working day following that on which applications are Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission